Citation Nr: 1002122	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to an increased rating in excess of 50 
percent for bilateral hearing loss from November 17, 2003, to 
July 9, 2009.

2.  Entitlement to an increased rating in excess of 90 
percent for bilateral hearing loss since July 10, 2009.

3.  Entitlement to an increased rating in excess of 50 
percent for an anxiety disorder.

4.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1974 and from May 1974 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2004 and March 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively granted and continued a 50 percent disability 
rating for bilateral hearing loss and denied increased 
ratings for anxiety and hemorrhoids.  The Veteran testified 
before the Board in December 2006.

In July 2007, the Board denied the Veteran's claim for 
entitlement to an increased rating for bilateral hearing loss 
and remanded the other issues on appeal.  The Veteran then 
appealed the part of the Board decision denying his hearing 
loss claim to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Partial Remand, a 
February 2009 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion.  In April 
2009, the Board remanded this matter for further development.

The issue of a compensable rating for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.



FINDINGS OF FACT

1.  From November 17, 2003, when the Veteran filed his claim 
for an increased rating, until July 9, 2009, his service-
connected bilateral hearing loss was manifested by auditory 
acuity levels of no more than Roman Numeral VIII in the right 
ear and Roman Numeral IX in the left ear.  Speech recognition 
ability, measured using the Maryland CNC speech recognition 
test, was no worse than 64 percent in the right ear and 48 
percent in the left ear.

2.  Since July 10, 2009, the Veteran's service-connected 
bilateral hearing loss has been manifested by auditory acuity 
levels of Roman Numeral XI in the right ear and Roman Numeral 
X in the left ear, with speech recognition ability of 32 
percent in the right ear and 36 percent in the left ear.

3.  Throughout the pendency of this appeal, the Veteran's 
anxiety disorder has been productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

4.  At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss or anxiety disorder, either 
alone or together, been productive of marked interference 
with employment or frequent periods of hospitalization.  


CONCLUSIONS OF LAW

1.  From November 17, 2003, to July 9, 2009, the criteria for 
an increased rating greater than 50 percent for bilateral 
hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86(b), Diagnostic Code (DC) 6100 (2009).

2.  Since July 10, 2009, the criteria for a rating for 
bilateral hearing loss in excess of 90 percent have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86(b), DC 6100 (2009).

3.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, DC 9400 (2009).

4.  The Veteran's bilateral hearing loss and anxiety 
disorder, either alone or together, do not present such an 
exceptional or unusual disability picture as to warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities, which are based, as 
far as practically can be determined, on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  When rating a service-connected disability, the 
entire history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Bilateral Hearing Loss

The Veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2009).  This alternative method provides that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Additionally, when the pure tone threshold is 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral, and then 
elevate that numeral to the next higher Roman numeral, 
evaluating each ear separately.  38 C.F.R. § 4.86(b).  In 
this case, the Veteran's test results meet the numerical 
criteria for a rating based on the second exceptional pattern 
of hearing noted above, and thus his bilateral hearing loss 
will be rated by both the usual and alternate methods.  38 
C.F.R. §§ 4.85, 4.86(b).  

The Veteran, in written statements and testimony before the 
Board, contends that he is entitled to a higher rating for 
bilateral hearing loss for each of the periods from November 
17, 2003, to July 9, 2009, and from July 10, 2009, to the 
present.  




November 17, 2003, to July 9, 2009

The pertinent evidence during this period includes VA 
audiological examinations conducted in March 2004 and 
November 2005, which showed bilateral sensorineural hearing 
loss attributable to acoustic trauma that the Veteran 
incurred from exposure to airplane noise and weapons fire 
while serving in the Air Force.  

At the March 2004 VA examination, the Veteran's pure tone 
thresholds, in decibels, were assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
70
90
85
LEFT
15
20
70
95
105

The averages were 68 in the right ear and 73 in the left ear.  
Speech recognition ability was measured as 64 percent in the 
right ear and 48 percent in the left ear using the VA-
prescribed Maryland CNC speech recognition test.  38 C.F.R. 
§ 4.85(a).  

With respect to the Veteran's right ear, applicable law 
provides that an average pure tone threshold of 68 decibels 
along with speech discrimination of 64 percent warrants a 
designation of Roman Numeral VII under Table VI of 38 C.F.R. 
§ 4.85.  With respect to his left ear, the average pure tone 
threshold of 73 decibels along with speech discrimination of 
48 percent warrants a designation of Roman Numeral VIII under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. 
§ 4.85, where the right ear is Roman Numeral VII, and the 
left ear is Roman Numeral VIII, the appropriate rating is 40 
percent under DC 6100.  

The Board's analysis does not end there, however, because the 
puretone thresholds are 30 decibels or less at 1,000 Hertz 
and 70 decibels or more at 2,000 Hertz for both the left and 
right ears.  Accordingly, the alternate method of rating 
exceptional patterns of hearing under 38 C.F.R. § 4.86(b) 
applies.  Under that method, the Roman numeral designation 
for hearing impairment may be derived by applying either 
Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results 
in the higher numeral, and then elevating that numeral to the 
next higher Roman numeral.  Here, the average pure tone 
threshold of 68 decibels in the right ear warrants a 
designation of Roman Numeral V for the Veteran's right ear 
using Table VIa.  The average pure tone threshold of 73 
decibels in the left ear warrants a designation of Roman 
Numeral VI for the Veteran's left ear using Table VIa.

Thus, the higher of the Roman numeral designations for the 
Veteran's hearing levels, Roman Numeral VII for the right ear 
and Roman Numeral VII for the left ear, are derived using 
Table VI.  Elevating those numerals to the next higher Roman 
numerals yields hearing levels of Roman Numeral VIII for the 
right ear and Roman Numeral IX for the left ear.  Under Table 
VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral 
VIII and the left ear is Roman Numeral X, the appropriate 
rating is 50 percent under DC 6100.  

The Board has also considered applying the criteria of 
38 C.F.R. § 4.85(c) to these findings.  Under those criteria, 
a designation of Roman Numeral V is warranted for the 
Veteran's right ear, while a designation of Roman Numeral VI 
is warranted for the Veteran's left ear.  However, under 
Table VII of 38 C.F.R. § 4.85, where the right ear is Roman 
Numeral V and the left ear is Roman Numeral VI, the 
appropriate rating is 20 percent under DC 6100, which is less 
favorable than the rating derived when the Veteran's hearing 
loss is evaluated using the criteria under 38 C.F.R. 
§ 4.86(b).

The Veteran was afforded a second VA audiological examination 
in November 2005 in which his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
90
85
LEFT
20
25
80
95
105

The averages were 69 in the right ear and 76 in the left ear.  
Speech recognition ability was measured as 64 percent in the 
right ear and 68 percent in the left ear using the Maryland 
CNC speech recognition test.  38 C.F.R. § 4.85(a).

Those audiometric findings are consistent with hearing levels 
of Roman Numeral VII in the right ear and Roman Numeral VI in 
the left ear, as measured using the usual method of Table VI, 
which warrants a rating of 30 percent.  Those audiometric 
findings are consistent with hearing levels of Roman Numeral 
V in the right ear and VI in the left ear under the criteria 
for exceptional patterns of hearing loss using Table VIa, 
which warrants a rating of 20 percent.  38 C.F.R. § 4.85, 
4.86(b).  However, even if the Roman Numerals are elevated to 
the next higher Roman Numeral, VII in the left ear and VII in 
the right ear, that level of hearing loss, however does not 
warrant a rating greater than 50 percent.  38 C.F.R. § 4.85, 
Table VII.  Nor is a higher rating available under 38 C.F.R. 
§ 4.85(c).

Based upon the March 2004 audiometric test results, the Board 
finds that for the period from November 17, 2003, to July 9, 
2009, an increased rating greater than 50 percent, is not 
warranted for the Veteran's bilateral hearing loss.

The Board is cognizant of the VA medical records dated after 
the November 2005 VA examination, which show that the Veteran 
was treated for bilateral hearing loss and prescribed hearing 
aids.  Those medical records, however, do not contain any 
audiological findings that would entitle the Veteran to a 
higher rating for his bilateral hearing loss under 38 C.F.R. 
§ 4.85 or 38 C.F.R. § 4.86.  

Additionally, the Board recognizes the Veteran's written 
statements and December 2006 testimony before Board in which 
he complained of difficulty communicating with clients.  At 
his December 2006 hearing, the Veteran stated that he had 
"seen a tremendous loss in [his] income in the last 15 
years," but acknowledged that he "d[idn't] know if it's 
because of the hearing loss," and that he suspected "it's 
more likely the anxiety," for which he is also service 
connected.  However, that lay evidence submitted by the 
Veteran, while pertinent to the Board's discussion of 
extraschedular consideration, does not provide for a 
schedular rating in excess of 50 percent at any time during 
the relevant appeals period.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a rating greater than 
50 percent for bilateral hearing loss for the period from 
November 17, 2003, to July 9, 2009.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

July 10, 2009, to the Present

The only clinical evidence pertaining to hearing loss during 
this peiod is a July 2009 examination, which was scheduled 
pursuant to the Board's remand in accordance with the 
February 2009 Joint Motion for Partial Remand.  At that 
examination, it was noted that the Veteran's bilateral 
hearing loss had significant effects on his employment as a 
salesman.  Specifically, the Veteran was found to have 
"great difficulty communicating with his clients," 
especially those with female voices, as well as "difficulty 
communicating over the telephone" due to his "decreased 
ability to understand speech."  Significantly, however, the 
Veteran expressly acknowledged that, despite his hearing 
loss, he continued to be employed full time.  He did not 
indicate that he had missed work or undergone any periods of 
hospitalization due to that disability.  

Audiological testing revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
80
85
90
LEFT
30
30
85
95
105+

The averages were 73 in the right ear and 79 in the left ear.  
Speech recognition ability was measured as 32 percent in the 
right ear and 36 percent in the left ear using the Maryland 
CNC speech recognition test.  38 C.F.R. § 4.85(a).  

Applying the usual method for evaluating hearing loss, the 
above audiological findings reflect hearing levels of Roman 
Numeral XI in the right ear and Roman Numeral IX in the left 
ear, yielding a rating of 80 percent.  38 C.F.R. § 4.85, 
Table VII (2009).

Under the criteria for exceptional patterns of hearing loss, 
the Veteran's hearing levels are elevated to Roman Numeral XI 
in the right ear and Roman Numeral X in the left ear, which 
corresponds to a 90 percent rating.  38 C.F.R. § 4.86(b) 
(2009)

Under the criteria of 38 C.F.R. § 4.85(c), his hearing levels 
are assessed as Roman Numeral VI in the right ear and Roman 
Numeral VII in the left ear, which corresponds to a 30 
percent rating.  Accordingly, the Board finds that, based on 
the findings of the July 2009 examination, the highest rating 
available under the rating schedule is 90 percent.

Since July 10, 2009, the Veteran has been in receipt of a 90 
percent disability rating, which is the maximum rating 
warranted under the schedular criteria.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for a rating greater than 90 percent during this 
period and that claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
However, the rating schedule also provides for exceptional 
cases involving compensation.  Ratings shall be based as far 
as practicable, upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009). 

In their Joint Motion for Partial Remand, the parties 
indicated that the Board was obligated to discuss the effects 
of the Veteran's hearing loss on his occupational functioning 
and daily activities and to address whether his claim for a 
higher rating should be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds in this case that 
the evidence does not show any exceptional or unusual 
disability picture.  The evidence does not reflect marked 
interference with employment or frequent periods of 
hospitalization as a result of the Veteran's bilateral 
hearing loss.  Therefore, the Board finds that the 
application of the regular schedular standards have not been 
rendered impractical and that referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is not warranted.

The Board acknowledges the Veteran's contentions, recorded at 
his December 2006 Board and July 2009 VA examination, that 
his bilateral hearing loss adversely affects his performance 
as a salesman by interfering with his ability to listen to 
and communicate with clients, particularly over the phone.  
However, the Board considers it significant that, although 
the Veteran has reportedly suffered a significant loss of 
income over the past 15 years, he has expressly indicated 
that he is uncertain whether that was due to his hearing loss 
or his anxiety.  Additionally, the record reflects that the 
Veteran continues to work and there is no evidence that he is 
impeded from performing daily living activities as a result 
of his bilateral hearing loss.  Particularly, the evidence 
does not show that there is marked interference with his 
employment beyond that contemplated by the 50 percent and 90 
percent ratings assigned.  Nor is there any evidence 
indicating that the service-connected disability has 
warranted frequent or, indeed, any periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards, which 
contemplate disability resulting from all levels of hearing 
loss, ranging from essentially normal acuity to profound 
deafness.  38 C.F.R. § 4.85 (2009).  

In light of the foregoing, the Board find that the evidence 
does not support a finding that referral for consideration of 
an extraschedular rating is warranted.  Therefore, the Board 
is not required to remand the claim to the RO for referral 
for consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).

Anxiety Disorder

The Veteran's anxiety disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 
9400 (2009).  Under that rating schedule,  a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9400 (2009). 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran's VA medical records throughout the relevant 
appeals period, and his written statements and testimony 
before the Board, reflect various psychiatric symptoms, 
including excessive worry, depression, panic attacks, 
frustration, shortness of breath, sleeping disturbance, and 
problems with concentration and memory.  Additionally, his VA 
medical records show that the Veteran has undergone extensive 
outpatient treatment and been diagnosed and prescribed 
medication for his depression and anxiety.  He has not 
reported any abuse of alcohol or drugs.  Nor has he reported 
any auditory and visual hallucinations, or any homicidal 
ideations.  Additionally, while the Veteran has reported 
occasional thoughts of suicide, he has denied any active 
suicidal intent.  The evidence of record further shows that 
despite his symptoms, the Veteran has continued to work part-
time as a salesman, although he reportedly has missed many 
weeks of work due to his psychiatric and other health 
problems.  

The Veteran underwent VA psychiatric examinations in March 
2004, October 2005, and February 2008.  At the March 2004 
examination, the Veteran complained of "constant anxiety," 
frequent panic attacks, and chronic sleeping difficulties.  
He stated that he had been prescribed medication to treat his 
symptoms but had stopped taking it because "all the 
treatment they had given me does not help me."  

With regard to his social and occupational history, the 
Veteran reported that he had been married three times and 
that his last marriage had ended in divorce in 1989.  He 
stated that he owned the house in which he lived with his 
daughter, son-in-law, and infant grandson.  Additionally, the 
Veteran indicated that while he continued to work as a self-
employed insurance agent, he had not been productive for many 
years due to his anxiety and other disabilities.  He denied 
any hobbies other than golf, which he played twice a week and 
regarded as "therapy."  The Veteran did not report any 
history of criminal convictions or other legal problems.

On mental status examination, the Veteran appeared fully 
oriented and displayed normal speech and motor activity.  His 
memory was found to be grossly intact and his thought 
processes were logical and coherent.  Additionally, his 
intellectual functioning was found to be in the average range 
and his judgment and insight were deemed adequate.  The 
Veteran did not report or manifest any delusional or 
hallucinatory behavior.  He denied any history of homicidal 
ideation, but acknowledged occasional thoughts of suicide 
without any active ideation or intent.  In addition to the 
above clinical assessment, the VA examiner administered a 
Minnesota Multiphasic Personality Inventory profile, which 
was consistent with "fairly high levels of anxiety and 
depressive symptoms" reflecting "moderate to serious 
distress, as characterized by worry, tension, agitation, and 
dysphoria."  

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with generalized anxiety disorder with 
panic attacks, recurrent major depressive disorder, and 
personality disorder, not otherwise specified.  He was 
assigned a Global Assessment and Functioning (GAF) score of 
50.  Additionally, while the VA examiner recommended the 
Veteran seek additional psychotherapy and medication for his 
psychiatric disorders, that examiner acknowledged that the 
Veteran was not motivated to engage in treatment.

The Veteran was afforded a second VA psychiatric examination 
in October 2005 in which he reported the same symptoms noted 
on the last examination.  Additionally, he indicated that he 
had resumed taking medication to treat his anxiety and 
depression, but noted that he was bothered by the "druggy" 
way that medication made him feel in the mornings.  The 
Veteran stated that his family and occupational situations 
had not changed since his last examination.  In that regard, 
he reported that while his daughter took care of the 
household chores and did most of the shopping, he was able to 
do yard work, drive, shop for personal items, and manage his 
own financial affairs.  He also stated that he continued to 
golf and that his other hobbies included reading, watching 
news and sports programs, and going to casinos.  Based upon 
the examination results and a review of the claims folder, 
the VA examiner determined that the Veteran met the 
diagnostic criteria for generalized anxiety disorder with 
features of depression and panic-like attacks, and assigned 
him a GAF score of 55-60.

The record thereafter shows that the Veteran underwent an 
additional VA psychiatric examination in February 2008 in 
which he complained of severe anxiety and panic attacks, 
decreased concentration, and memory loss.  Specifically, the 
Veteran indicated that he worried constantly "about someone 
breaking into his house ... and about anything related to his 
kids, or having a heart attack."  He reported that he felt 
worthless and thought about death "all the time."  However, 
he continued to deny active intent or harm himself or 
homicidal ideation.  Additionally, the Veteran stated that he 
did not "get much enjoyment from activities that he used to 
like to do," and that while he still golfed "even that 
d[idn't] feel as good as it used to."  The Veteran also 
reported that he was increasingly absent from his job as an 
insurance salesman and that he could "no longer get out 
there and sell insurance because of how he fe[lt]."  In that 
regard, the Veteran added that while he was still able to get 
by on renewals, "the renewals were running out."  

Mental status examination revealed a flat affect with 
spontaneous and clear speech patterns, although the VA 
examiner observed that the Veteran "seemed to talk as if he 
were in the room alone and as if he were just talking to 
himself and not another person."  The Veteran also was found 
to exhibit thought process "blocking" as well as mildly 
impaired short-term memory and moderately impaired long-term 
memory.  However, his judgment and overall cognitive ability 
remained within normal limits.  He did not report or display 
any delusional or hallucinatory behavior.  Additionally, the 
VA examiner expressly noted that, while the Veteran worried 
obsessively, he did not display any ritualistic behavior, nor 
did he exhibit any impulse control problems or poor hygiene.  

Based upon the results of the examination, the VA examiner 
reaffirmed the prior diagnosis of generalized anxiety 
disorder with panic attacks and associated depression.  
Additionally, the examiner noted that the Veteran's excessive 
worry was "longstanding and chronic and no doubt worsened 
[by] any amount of stress."  He was assigned a GAF score of 
49.

The record thereafter shows that the Veteran has not 
submitted any additional evidence in support of his claim for 
an increased rating for an anxiety disorder.  Nor has he 
provided any information that would enable VA to obtain such 
evidence on his behalf, despite receiving a supplemental 
statement of the case in August 2009 that expressly requested 
that he submit additional information to support his claim.  
Consequently, any additional evidence that might have been 
elicited in support of the Veteran's anxiety claim has not 
been not obtained because of the Veteran's failure to 
cooperate.  The duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a 
claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Throughout the pendency of this appeal the Veteran has been 
assigned GAF scores ranging from a low of 49, at his February 
2008 VA examination, to a high of 55-60, at his October 2005 
VA examination.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned.  The 
percentage rating is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. 
§ 4.126 (2009); VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 
43186 (1995).

Under DSM-IV, a GAF score of 49 generally reflects serious 
psychiatric symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job), while GAF scores of 
55-60 denote moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or coworkers).  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).

In addressing the Veteran's somewhat low GAF score of 49 at 
the time of his February 2008 VA examination, the Board finds 
that score did not match his better vocational and social 
functioning during the relevant appeals period as evidenced 
by the narrative description of symptomatology.  In any 
event, the emphasis in psychiatric ratings is not solely on 
social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  38 
C.F.R. § 4.126 (2009).  Here, while the Veteran has indicated 
that his performance as an insurance salesman has declined 
due to his psychiatric and physical disabilities, there is no 
evidence to suggest that his anxiety disorder and related 
symptoms alone have caused him to stop working or severely 
interfered with his occupational and social functioning 
beyond that envisioned by the current 50 percent rating.  

Based upon the above findings, the Board concludes that the 
requirements for a higher rating have not been met at any 
time throughout the relevant appeals period.  Although the 
evidence of record reflects complaints and treatment for 
anxiety, depression, panic attacks, and related symptoms, 
including occasional suicidal thoughts, it does not contain 
any reports of active suicidal intent or homicidal ideations.  
Moreover, while the Veteran has indicated that he is 
currently divorced and is no longer able to "get out there 
and sell insurance" like he used to and, he continues to 
work and live with members of his family.  Additionally, the 
Veteran has stated that he enjoys hobbies such as visiting 
casinos, reading, watching television, and golfing.  Thus, he 
does not completely isolate himself.  Moreover, while he 
exhibited mild to moderate memory impairment and "blocked" 
thought processes at time of his most recent VA examination, 
such impairment is consistent with a 50 percent rating.  
Memory loss of his own name or that of relatives has not been 
shown.  Nor has spatial disorientation, neglect of personal 
appearance, obsessional rituals that interfere with routine 
activities, or impaired impulse control manifested by 
unprovoked irritability with periods of violence.  
Additionally, the Veteran's speech patterns have been 
consistently deemed normal, with the exception of some 
talking as if he were alone.  There has been no evidence of 
any significant impairment in judgment or cognition.  Nor has 
there been any display of visual or auditory hallucinations 
or delusions, or other forms of psychotic behavior. 

Accordingly, the Board finds that the evidence as a whole 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to various symptoms, as 
required for a 50 percent rating.  However, the Veteran has 
not manifested serious occupational and social impairment 
during the relevant time period, not has he demonstrated 
enough of the criteria for a higher rating to warrant an 
increase.  Rather, his anxiety disorder at most has fallen 
within the moderate to moderately severe range, for which a 
50 percent disability rating is warranted.

In sum, the Board finds that the evidence does not show 
entitlement to a higher rating during any period of time 
throughout the relevant appeals period.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As the preponderance of the 
evidence is against the claim, an increased rating for 
anxiety disorder, that claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  However, the Board finds that the regular 
schedular standards are not inadequate to rate the Veteran's 
anxiety disorder.  The Board acknowledges the Veteran's 
written statements and hearing testimony, in which he has 
complained of becoming less productive as an insurance 
salesman and missing considerable amounts of work due to his 
anxiety, hearing loss, and various other disabilities.  
However, VA's schedule for rating psychiatric disorders 
expressly takes into account occupational and impairment and 
there is no indication that the Veteran's service-connected 
anxiety disorder has resulted in marked interference with 
employment beyond that contemplated in the 50 percent 
schedular rating for the psychiatric rating.  The service-
connected disabilities have not been shown to warrant 
frequent, or indeed, any periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In light of the above, the Board finds 
that remand for referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2003, September 
2005, March 2006, and April 2006, rating decisions in March 
2006 and August 2009, and statements of the case in April 
2005 and September 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating greater than 50 percent for bilateral 
hearing loss for the period from November 17, 2003, to July 
9, 2009, is denied.

An increased rating greater than 90 percent for bilateral 
hearing loss since July 10, 2009, is denied.

An increased rating greater than 50 percent for anxiety 
disorder is denied.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, the issue of a compensable rating for 
hemorrhoids cannot be resolved at this time because a 
clarification of the current rating is necessary.

Pursuant to the Board's July 2007 remand, the RO forwarded 
the Veteran's claims folder to the examiner who had conducted 
the October 2005 VA anus and rectum examination.  That 
examiner then issued an October 2007 addendum opinion based 
on a review of the entire claims folder.  Additionally, the 
Veteran was afforded a follow-up VA rectum and anus 
examination in June 2009.  Thereafter, in August 2009, the RO 
issued a supplemental statement of the case (SSOC) indicating 
that the Veteran's current 10 percent rating for hemorrhoids 
was being continued because he did not meet the relevant 
diagnostic criteria for a higher rating.  Significantly, 
however, the record does not contain any formal finding that 
a 10 percent rating for hemorrhoids was ever assigned.  
Rather, the Veteran appears to have been consistently in 
receipt of a noncompensable rating throughout the relevant 
appeals period.  

For the foregoing reasons, it remains unclear to the Board 
whether the August 2009 SSOC represented a grant of a higher 
10 percent rating for hemorrhoids or whether the RO intended 
to continue the Veteran's noncompensable rating for that 
disability.  Accordingly, the Board finds that a remand is 
necessary for the RO to resolve this discrepancy and clarify 
the Veteran's current rating as well as whether an increase 
is warranted. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
compensable rating for hemorrhoids in 
light of the entire evidence of record, 
including the reports of the Veteran's 
March 2004 and October 2005 VA rectum and 
anus examinations, the October 2007 
addendum opinion obtained pursuant to the 
Board's prior remand, and the follow-up 
January 2009 VA examination.  If any 
benefit sought on appeal remains denied, 
provide the Veteran and his 
representative a supplemental statement 
of the case, which includes a history of 
the discrepancy in the listed rating of 
his disability as detailed above.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


